Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                               :
 Alejandro C. Peraga, on behalf of himself and :     Civil Action No.: 1:21-cv-22415
 others similarly situated,                    :
                                               :
                         Plaintiff,            :     CLASS ACTION COMPLAINT
                                               :
         v.                                    :
                                               :     JURY TRIAL DEMANDED
 McMichael Taylor Gray, LLC,                   :
                                               :
                         Defendant.            :
                                               :

                                         Nature of Action

        1.      Alejandro C. Peraga (“Plaintiff”) brings this class action under the Fair Debt

 Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit of Florida consumers

 whose private, debt-related information McMichael Taylor Gray, LLC (“Defendant”) disclosed to

 an unauthorized third party, in connection with the collection of consumer debts.

        2.      Congress enacted the FDCPA in 1977 to “eliminate abusive debt collection

 practices by debt collectors, to insure that those debt collectors who refrain from using abusive

 debt collection practices are not competitively disadvantaged,” 15 U.S.C. § 1692(e), and in

 response to “abundant evidence of the use of abusive, deceptive, and unfair debt collection

 practices by many debt collectors,” which Congress found to have contributed “to the number of

 personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

 privacy.” Id., § 1692(a).

        3.      As the Consumer Financial Protection Bureau (“CFPB”)—the federal agency

 tasked with enforcing the FDCPA—once explained, “[h]armful debt collection practices remain a




                                                 1
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 2 of 11




 significant concern today. In fact, the CFPB receives more consumer complaints about debt

 collection practices than about any other issue.”1

         4.      Pertinent here, section 1692c(b) of the FDCPA, titled “Communication with third

 parties,” states:

         Except as provided in section 1692b of this title, without the prior consent of the
         consumer given directly to the debt collector, or the express permission of a court
         of competent jurisdiction, or as reasonably necessary to effectuate a postjudgment
         judicial remedy, a debt collector may not communicate, in connection with the
         collection of any debt, with any person other than the consumer, his attorney, a
         consumer reporting agency if otherwise permitted by law, the creditor, the attorney
         of the creditor, or the attorney of the debt collector.

 15 U.S.C. § 1692c(b).

         5.      The provision that section 1692c(b) cross-references—section 1692b—governs the

 manner in which a debt collector may communicate “with any person other than the consumer for

 the purpose of acquiring location information.” 15 U.S.C. § 1692b.

         6.      The FDCPA thus broadly prohibits a debt collector from communicating with

 anyone other than the consumer “in connection with the collection of any debt,” subject to several

 carefully crafted exceptions—some enumerated in section 1692c(b), and others in section 1692b—

 none of which are applicable here.

         7.      Despite this prohibition—one designed to protect consumers’ privacy—debt

 collectors, including Defendant, often send information regarding consumers’ alleged debts to

 third-party mail vendors.




 1
         See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v. Williams,
 Zinman,     &     Parham,     P.C.,  No.     14-15672     (9th    Cir.  Aug.    20,  2014),
 http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-zinman-
 parham-p.c./140821briefhernandez1.pdf (last visited June 30, 2021).


                                                  2
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 3 of 11




        8.      Indeed, “over 85 percent of debt collectors surveyed by the [CFPB] reported using

 letter vendors.”2

        9.      These third-party mail vendors use information provided by debt collectors—such

 as a consumer’s name, the name of the creditor to whom a debt is allegedly owed, the name of an

 original creditor, and the amount of an alleged debt—to fashion, print, and mail debt collection

 letters to consumers.

        10.     This unnecessary practice exposes private information regarding alleged debts to

 third parties not exempted by the FDCPA.

        11.     Upon information and belief, Defendant routinely provides, in connection with the

 collection of consumer debts, protected information regarding consumer debts to third-party mail

 vendors in violation of the FDCPA.

        12.     Plaintiff therefore seeks relief for himself and on behalf of similarly situated Florida

 consumers to whom Defendant sent debt collection letters that were prepared, printed, or mailed

 by a third-party mail vendor.

                                                Parties

        13.     Plaintiff is a natural person who at all relevant times resided in Miami, Florida.

        14.     Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or asserted

 to be owed or due, a creditor other than Defendant.

        15.     Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed or

 due, arises from a transaction in which the money, property, insurance, or services that are the




 2
         See https://www.federalregister.gov/documents/2019/05/21/2019-09665/debt-collection-
 practices-regulation-f#citation-749-p23396 at n. 749 (last accessed June 30, 2021).



                                                   3
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 4 of 11




 subject of the transaction were incurred primarily for personal, family, or household purposes—

 namely, a personal home mortgage (the “Debt”).

         16.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

         17.     Defendant is a limited liability company with its principal office in Peachtree

 Corners, Georgia.

         18.     Defendant is an entity that at all relevant times was engaged, by use of the mails

 and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

 U.S.C. § 1692a(5).

         19.     Defendant describes itself as “a full-service default and creditor’s rights law firm

 delivering quality, cost-effective legal services for financial institutions throughout most of the

 southeast.”3

         20.     Defendant “servic[es] clients through every stage of the default process in the states

 of Alabama, Georgia, Florida, New York, North Carolina, Maryland, South Carolina, Tennessee,

 Vermont and Virginia.”4

         21.     At the time Defendant attempted to collect the Debt from Plaintiff, the Debt was in

 default, or Defendant treated the Debt as if it were in default from the time that Defendant acquired

 it for collection.

         22.     Defendant uses instrumentalities of interstate commerce or the mails in a business

 the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

 collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

         23.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).



 3
         See https://mtglaw.com/ (last visited July 5, 2021).
 4
         See https://mtglaw.com/ (last visited July 5, 2021).


                                                   4
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 5 of 11




         24.     Defendant identified itself as a debt collector in its written communication to

 Plaintiff.

                                       Jurisdiction and Venue

         25.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

         26.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a substantial part

 of the events giving rise to the claims occurred in this district, and as Defendant has an office in

 this district and caused debt collection correspondence to be sent to Plaintiff in this district.

                                         Factual Allegations

         27.     On or about March 10, 2021, Defendant caused a written communication to be sent

 to Plaintiff at his Miami, Florida address, in connection with the collection of the Debt.

         28.     A true and correct copy of the March 10, 2021 communication to Plaintiff is

 attached, in redacted form, as Exhibit A.

         29.     The March 10, 2021 letter disclosed the “total amount due” on the Debt. Ex. A.

         30.     The March 10, 2021 letter identified several entities as the creditor to whom

 Defendant alleged the Debt is and was owed, or that were related entities to the creditor. Id.

         31.     The March 10, 2021 letter disclosed the amount of interest alleged to be owed on

 the Debt. Id.

         32.     The March 10, 2021 letter identified additional information regarding the Debt,

 including a truncated loan number, the amount of late charges alleged to be owed, as well as

 Plaintiff’s home address. Id.

         33.     Defendant did not print the March 10, 2021 letter.




                                                    5
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 6 of 11




         34.     Rather, Defendant, in connection with the collection of a consumer debt, provided

 information regarding Plaintiff and the Debt, including Plaintiff’s name, address, the amount of

 the Debt, and other details regarding the Debt, to a third-party vendor.

         35.     The third-party vendor then printed the March 10, 2021 communication and sent it

 to Plaintiff.

         36.     The return address on the March 10, 2021 communication does not match

 Defendant’s address.

         37.     The return address on the March 10, 2021 communication includes a P.O. Box in

 San Diego, California.

         38.     Defendant does not maintain an office in San Diego, California.

         39.     The P.O. Box in San Diego, California referenced through Defendant’s March 10,

 2021 communication is associated with entities other than Defendant.

         40.     The March 10, 2021 communication contains additional indicators that Defendant

 utilized a third party to print and mail it, including the use of a bar code and the inclusion of the

 phrase “GenericAddressInsert.doc.” See Ex. A.

         41.     Plaintiff did not provide consent to Defendant to communicate or share any

 information about the Debt with any third parties.

         42.     A third-party vendor printed the March 10, 2021 communication sent to Plaintiff.

         43.     A third-party vendor mailed the March 10, 2021 communication to Plaintiff.

         44.     Defendant transmitted information regarding the Debt to a third party.

         45.     Defendant provided Plaintiff’s name to a third party.

         46.     Defendant provided Plaintiff’s address to a third party.

         47.     Defendant provided the amount of the Debt to a third party.




                                                  6
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 7 of 11




          48.    Defendant provided the name of the creditor of the Debt to a third party.

          49.    Defendant provided the truncated loan number it associates with Plaintiff to a third

 party.

                                      Class Action Allegations

          50.    Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

 Procedure 23(a) and (b)(3) on behalf of a class consisting of:

          All persons (a) with a Florida address, (b) to which McMichael Taylor Gray, LLC
          sent, or caused to be sent, a written debt collection communication, (c) in
          connection with the collection of a consumer debt, (d) that was printed or mailed
          by a third-party vendor, (e) where McMichael Taylor Gray, LLC provided the
          vendor with information contained in the mailed communication in the one year
          preceding the date of this complaint through the date of class certification.

          51.    Excluded from the class is Defendant, its officers and directors, members of their

 immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

 which Defendant has or had controlling interests.

          52.    The class satisfies Rule 23(a)(1) because, upon information and belief, it is so

 numerous that joinder of all members is impracticable.

          53.    The exact number of class members is unknown to Plaintiff at this time and can

 only be determined through appropriate discovery.

          54.    The class is ascertainable because it is defined by reference to objective criteria.

          55.    In addition, upon information and belief, the names and addresses of all members

 of the proposed class can be identified through business records maintained by Defendant.

          56.    The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims are typical of

 the claims of the members of the class.

          57.    To be sure, Plaintiff’s claims and those of the members of the class originate from

 the same practice utilized by Defendant—the communication with and sending of personal, private



                                                   7
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 8 of 11




 information regarding alleged debts to a third-party mail vendor—and Plaintiff thus possesses the

 same interests and has suffered the same injuries as each member of the class.

           58.      Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately protect the

 interests of the members of the class and has retained counsel experienced and competent in class

 action litigation.

           59.      Plaintiff has no interests that are contrary to or in conflict with the members of the

 class that he seeks to represent.

           60.      A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since, upon information and belief, joinder of all members is

 impracticable.

           61.      Furthermore, as the damages suffered by individual members of the class may be

 relatively small, the expense and burden of individual litigation could make it impracticable for

 the members of the class to individually redress the wrongs done to them.

           62.      There will be no unusual difficulty in the management of this action as a class

 action.

           63.      Issues of law and fact common to the members of the class predominate over any

 questions that may affect only individual members, in that Defendant has acted on grounds

 generally applicable to the class.

           64.      Among the issues of law and fact common to the class:

                 a. Defendant’s violations of the FDCPA as Plaintiff alleges;

                 b. whether Defendant is a debt collector as defined by the FDCPA;

                 c. whether Defendant’s communications with third-party mail vendors regarding

                    consumers’ alleged debts violate the FDCPA;




                                                      8
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 9 of 11




               d. the availability of declaratory relief;

               e. the availability of actual damages and statutory penalties; and

               f. the availability of attorneys’ fees and costs.

         65.      Absent a class action, Defendant’s violations of the law will be allowed to proceed

 without a full, fair, judicially supervised remedy.

 Count I: Violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692c(b), on behalf
                                  of Plaintiff and the Class

         66.      Plaintiff repeats and re-alleges each and every factual allegation contained in

 paragraphs 1 through 65 above.

         67.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a debt collector

 may not communicate, in connection with the collection of any debt, with any person other than

 the consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the

 creditor, the attorney of the creditor, or the attorney of the debt collector.”

         68.      By communicating regarding the Debt, including by disclosing, among other

 things, the existence of the Debt, the amount owed, Plaintiff’s home address, and the alleged

 creditor, with a third-party mail vendor, Defendant violated 15 U.S.C. § 1692c(b). Hunstein v.

 Preferred Collection & Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir. 2021).

         69.      The harm Plaintiff suffered is particularized in that Defendant’s communications

 to a third party involved his alleged debt and private, personal information.

         70.      And the violation of Plaintiff’s right not to have his private information shared with

 third parties is a concrete injury sufficient to confer standing.

         71.      To be sure, the harm Plaintiff alleges here—disclosure of private information of a

 personal, sensitive nature to a third-party vendor—is precisely the type of abusive debt collection

 practice that the FDCPA was designed to prevent.



                                                     9
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 10 of 11




         72.      Additionally, by communicating with a third party in connection with the collection

  of the Debt, Defendant harmed Plaintiff by invading his privacy.

         73.      That is, by communicating with a third party in connection with the collection of

  the Debt, Defendant harmed Plaintiff by disclosing private facts about him and the Debt.

         74.      Defendant’s disclosure of private information about the Debt caused Plaintiff

  embarrassment.

         WHEREFORE, Plaintiff respectfully requests relief and judgment as follows:

               A. Determining that this action is a proper class action under Rule 23 of the Federal

                  Rules of Civil Procedure;

               B. Adjudging and declaring that Defendant violated 15 U.S.C. § 1692c(b);

               C. Awarding Plaintiff and members of the class statutory damages pursuant to 15

                  U.S.C. § 1692k;

               D. Awarding Plaintiff and members of the class actual damages incurred, as

                  applicable, pursuant to 15 U.S.C. § 1692k;

               E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b) with respect

                  to Plaintiff and the class;

               F. Awarding Plaintiff and members of the class their reasonable costs and attorneys’

                  fees incurred in this action, including expert fees, pursuant to 15 U.S.C. § 1692k

                  and Rule 23 of the Federal Rules of Civil Procedure;

               G. Awarding Plaintiff and the members of the class any pre-judgment and post-

                  judgment interest as may be allowed under the law; and

               H. Awarding other and further relief as the Court may deem just and proper.




                                                  10
Case 1:21-cv-22415-JLK Document 1 Entered on FLSD Docket 07/06/2021 Page 11 of 11




                                            Jury Demand

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

  and all triable issues.


  Dated: July 6, 2021                          Respectfully submitted,


                                               /s/ Michael L. Greenwald
                                               Michael L. Greenwald
                                               Florida Bar No. 761761
                                               James L. Davidson
                                               Florida Bar No. 723371
                                               GREENWALD DAVIDSON RADBIL PLLC
                                               7601 N. Federal Hwy., Suite A-230
                                               Boca Raton, FL 33487
                                               Tel: (561) 826-5477
                                               mgreenwald@gdrlawfirm.com
                                               jdavidson@gdrlawfirm.com

                                               Matthew Bavaro
                                               Florida Bar No. 175821
                                               Matisyahu H. Abarbanel
                                               Florida Bar No. 130435
                                               Loan Lawyers
                                               3201 Griffin Road, Suite 100
                                               Ft. Lauderdale, FL 33312
                                               Tel: (954) 523-4357
                                               Matthew@Fight13.com
                                               Matis@Fight13.com

                                               Counsel for Plaintiff and the proposed class




                                                  11
